840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Burke B. CARTER, Plaintiff-Appellant,v.Doris Jeanne PURYEAR;  Norfolk and Western Railway Company;Airline and Steamship Clerks;  Freighthandlers;Express and Station Employees,Defendants-Appellees.
No. 87-2002.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 24, 1987.Decided:  Feb. 9, 1988.

Burke B. Carter, appellant pro se.
Gary Elton Tegenkamp, Fox, Wooten & Hart, PC;  William Fain Rutherford, Jr., William Beverly Poff, Woods, Rogers & Hazlegrove;  Mitchell M. Kraus, General Counsel;  William Jay Birney, Highsaw & Mahoney, PC, for appellees.
Before WIDENER, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Carter v. Puryear, C/A No. 85-0988 (W.D.Va. Jan. 5, 1987).


2
AFFIRMED.



*
 When an action is dismissed for noncompliance with the statute of limitations, within that jurisdiction, the judgment is res judicata.  The judgment bars a second action on the same cause regardless of whether the statute of limitations in question creates the right or bars only the remedy.    Davis v. Mills, 194 U.S. 451 (1904);  1B J. Moore, J. Lucas & T. Currier, Moore's Federal Practice, p 0.409 (2d ed. 1984)